Case 3:20-cv-30024-MGM Document 1-1 Filed 02/18/20 Page 1 of 4




                  Exhibit A
                  Case 3:20-cv-30024-MGM Document 1-1 Filed 02/18/20 Page 2 of 4




College Investigation and Adjudication Process for Sexual Misconduct (including sexual assault and sexual
exploitation) and For Stalking, Dating Violence and Domestic Violence. [Process for the Case of Student
Respondents]
      Any student who experiences conduct that the student believes violates the College’s Sexual Misconduct policy is encouraged
to report that conduct to Campus Safety and Security or the Dean’s Office. The student is also encouraged to make a report to the
police for legal action. Both of these processes can happen simultaneously. For the purposes of this description, the student who
reports an experience of sexual assault or sexual misconduct is called the “complainant”. The student who is accused of committing
sexual assault or sexual misconduct is called the “respondent”. Both the complainant and the respondent are encouraged to
participate in the process of investigation and adjudication.
     The College’s procedures seek to ensure a prompt, fair, and impartial investigation and resolution. Procedures will be
conducted by college officials who receive annual training on issues related to domestic violence, dating violence, stalking, sexual
exploitation and sexual assault, as well as on conducting a hearing process that protects victim safety and promotes accountability.

     The college seeks to complete investigation and adjudication processes within 60 days, and will inform all parties promptly if
circumstances prevent completing the process in that time.

     The standard of evidence used in adjudication of cases of sexual misconduct, including sexual assault, dating violence, domestic
violence and stalking, will be preponderance of evidence. Possible sanctions if a student is found responsible for violation of the
code of conduct with regards to sexual misconduct include the full range of disciplinary sanctions available at the college, including
suspension from the college for one or more semesters, and expulsion.
     Before the process of investigation and adjudication starts, several steps are taken:
      a. Both complainant and respondent will be assigned to a dean. The dean will explain to them the process, and will also serve as
a resource for any questions or concerns.
      b. A no-contact order (which also includes confidentiality requirements) between the complainant and respondent will be issued
if one is not already in place. This helps ensure the integrity and privacy of the process.
      c. The Dean will make available at any time, before, during or after the hearing process, and whether or not the complainant
participates in the investigation and adjudication, additional reasonable accommodations to increase their safety and well-being on
campus. These may include changes of housing accommodations (or changing of the respondents’ housing, if preferred and
appropriate), academic accommodations such as extensions, tutors, changes of class schedule. Accommodations may also include
changes of class modality (for example, switching to an independent study if needed in order to ensure access to academic
opportunity for the complainant in a class where the complainant and respondent are both participants.
     I. Investigation:
     a. Both the complainant and respondent have the right to have an advisor of their choosing present with them for all parts of the
process, including any meeting with campus officials, with the hearing panel, and with the investigator. The advisor can speak to the
complainant/respondent at any time during the process but cannot speak directly to the investigator or to the hearing panel.
                    Case 3:20-cv-30024-MGM Document 1-1 Filed 02/18/20 Page 3 of 4
      b. If a student reports a sexual assault but does not wish to participate in the investigation and adjudication process, the situation
will be reviewed by the Title IX Committee for Student Concerns. (This committee ordinarily consists of the Director of Sexual
Assault Prevention and Response, the Dean of the College, a representative of the Davis Center, and a representative of Health
Services). That committee will determine whether there is sufficient information to proceed with an investigation and adjudication
without the participation of the complainant, and also whether there is evidence of a risk to the larger campus community such that a
timely warning to the campus should be issued.
      c. If a respondent does not wish to participate in the investigation and adjudication process, the process will proceed without
their contribution to the determination of the facts of the case. The respondent should note that the appeal process based on
appearance of new information not available to the hearing panel does not apply in cases of deliberate omission of information by the
appellant, including refusal by the appellant to participate in the investigation.
      d. The Dean of the College will assign a person trained in sexual assault investigations to determine the facts of the case as
completely as possible. This investigator will take primary statements from the complainant and respondent, ask follow up questions,
reach out to and collect statements from others who have evidence/information relevant to the question of violation of the code of
conduct, and ask follow-up questions as needed. The complainant and respondent may each suggest questions to the investigator to
be asked of others, and may also suggest others that the investigator speaks with. Final decisions about whom to talk with and what
to ask will be made by the investigator. All of those contacted by the investigator will be required to maintain the privacy of the
investigation The investigator will also pull together any additional evidence available (for example, health care records (with
permission of the student) previous disciplinary records, etc.) The investigator may consult with the Dean of the College in decisions
regarding the investigation process. The statements of the complainant and respondent will be recorded (audio). The investigator will
produce for the hearing panel a report of his/her findings, which will include a list of those interviewed and copies of any additional
material referenced. The Dean of the College will review the report and may request that additional information be gathered. The
Dean will also ensure that the report does not contain material that is inadmissible in the decision process, such as irrelevant prior
sexual history.
     e. The investigator’s report will be shared with the complainant and respondent once it is complete. The complainant and
respondent each have 10 days following the receipt of the report to write a response to it if they wish to do so. Responses will be
included in the official materials sent forward to the hearing panel for adjudication.
     II. Primary adjudication:
      The decision about whether there has been a violation of the College’s Code of Conduct regarding sexual misconduct
(including sexual assault) will be made by a hearing panel of three staff members. The panel will be drawn from a pool of staff
trained in hearing cases of this kind. If such a violation is found to have taken place, then the same panel also determines a sanction.
Two “yes” votes are necessary for a finding that there has been a violation.
      a. For each case the panel will be appointed by the Dean of the College. The panel will ordinarily consist a member of the
office of the Dean of the College plus two additional staff. The complainant and respondent will have the opportunity to state
whether there are those they feel should not participate in the panel due to bias or any other reason which would prevent them from
making a fair assessment of the evidence. The final decision on any such requests for recusal will be made by the Dean of the
College.
      b. The panel will start its deliberations by reading the statements gathered by the investigator and the investigator’s report,
along with the responses to the report (if any) from the complainant and respondent. After discussion, the panel will decide whether
there are additional questions that need to be asked. If so, the investigator will go back to the parties to ask those questions.
     c. The panel will decide whether there is a preponderance of evidence showing a violation of the college’s code of conduct as
regards sexual misconduct.
      d. If the panel determines that there has been a violation of the code of conduct regarding sexual misconduct, the complainant
and respondent will each have the opportunity to briefly address the committee, either in person, by phone or Skype, or in writing,
before the sanction is determined. (The two parties would do this separately – neither one in the presence of the other. It is optional
to make such a statement, not required.) This opportunity is not one in which the facts of the case are discussed or questions are
asked by the committee. Rather, it is an opportunity for both parties to present directly to the committee in their own “voice” any
additional information, including information about the impact of the incident in question. This opportunity is limited to 15 minutes
or the written equivalent thereof. The students’ deans will provide them with guidelines on what is and is not permitted in this part of
the process.
     e. The committee then determines a sanction. The decision and the sanction are communicated to both parties, simultaneously
and in writing, by the Dean of the College.
     III. Appeal:
      Both parties have the right to request an appeal of the decision made by the hearing panel. The right to appeal is limited to (a)
significant procedural lapses or (b) the appearance of substantive new evidence not available at the time of the original decision.
(Note that deliberate omission of information by the appealing party in the original investigation is not grounds for appeal.) Each
party has 15 days following the receipt of the written decision to indicate their intention to appeal. Requests for appeal, with reasons,
                   Case 3:20-cv-30024-MGM Document 1-1 Filed 02/18/20 Page 4 of 4
should be sent in writing to the Vice President for Campus Life, Stephen Klass.
      a. If either the complainant or respondent wishes to have other people interviewed to determine whether they have substantive
new information pertinent to the appeal that was not available at the time of the original decision, the following process will be
followed. (1) The student will write to the Dean of the College describing whom they wish to have interviewed and on what topic.
(2) The Dean or her designee will ask the person whether they do, in fact, have information on that topic. (3) If they do, the
investigator will ask them questions or request a written statement. The appeal process will be suspended until the completion of
these steps.
     b. Appeals will be granted only in cases where the procedural problems or new evidence are considered substantive enough to
have had significantly affected the outcome of the initial hearing. If the appeal is granted, its disposition is determined by the VP for
Campus Life, who may affirm the decision of the panel, return it to the original committee or summon a new committee, and who
may task those committees with reviewing the decision either in whole or in part. An appeal may result in an increase in sanction, a
decrease in sanction, or no change. The results of the appeal process are final.
    c. The results of any appeal will be communicated simultaneously and in writing to the complainant and the respondent by the
Dean of the College.
     IV. Additional matters:
      a. Support. The complainant and respondent will each be assigned a dean to help them navigate the process. Each party can
bring the supporting dean with them for all parts of the process, including the investigation. Deans assigned to support students will
not be part of a hearing panel regarding those students. Both the complainant and respondent have the right to have an advisor of
their choosing present with them for all parts of the process, including any meeting with campus officials, with the hearing panel,
and with the investigator. The advisor can speak to the complainant/respondent at any time during the process but cannot speak
directly to the investigator or to the hearing panel. The complainant and respondent may bring one advisor with them – either the
dean or the other advisor of their choosing – to any part of the process.
      b. Both parties have full access to the support services in the Health Center and Psychological Counseling Services throughout
the process.
     c. Retaliation. Retaliation of any kind against the student reporting assault or against any person participating in the
investigation is strictly prohibited. Any retaliation will be treated as a new and additional violation of the code of conduct.
